REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 01/02/2022 has been entered.  Pending claims 1, 3-5, 7, 10, 11, 13-15 are allowed for the following reasons:   Independent claims 1 and 13 have been amended, in the amendment filed on 01/02/2022, to recite the two “detecting” steps and two “deleting” steps which are not taught by the prior art.   In particular, the first claimed “deleting” step, “deleting the first fingerprint image and registering a second fingerprint image into the fingerprint template in response to the fingerprint template including the first fingerprint image that satisfies the preset condition” corresponds to form example applicant’s figure 5, numerals 303, 304, and 306.   The second claimed “deleting” step of “deleting an invalid fingerprint image and registering the second fingerprint image into the fingerprint template in response to the storage space being full and the fingerprint template not including a fingerprint image that satisfies the preset condition” corresponds to applicant’s figure 5, numerals 303, 304, and 305, as described at specification 0078 of PG Publication US 2020/0311451.  The prior art searched and of record, in the context of the claims as a whole, does not teach or suggest these limitations.   The remainder of the pending claims are dependent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665